Exhibit 10.31

THIRD AMENDMENT OF ACE USA SUPPLEMENTAL EMPLOYEE RETIREMENT SAVINGS PLAN

WHEREAS, ACE INA Holdings, Inc., a Delaware corporation (the “Corporation”),
maintains the ACE USA Supplemental Employee Retirement Savings Plan (the
“Plan”); and

WHEREAS, employer contributions are credited to Participant accounts under the
Plan based on participation in one or more of the ACE USA tax-qualified plans;
and

WHEREAS, the Corporation desires to amend the ACE USA Employee Retirement
Savings Plan, the ACE USA Basic Employee Retirement Savings Plan, the ACE USA
Puerto Rico Employee Retirement Savings Plan and the ACE USA Basic Puerto Rico
Employee Retirement Savings Plan (“ACE USA Qualified Plans”) to require
employment on the last day of the Plan Year change to be eligible to receive for
that year’s employer contributions. The Corporation further desires to amend the
ACE USA Qualified Plans to exclude participation of employees of certain
employers (or eliminate certain employer contributions) and add a
“Performance-Based Contribution” for the employees of ESIS;

WHEREAS, Plan contributions to credit are determined by participation in and
eligibility for contributions under the appropriate ACE USA Qualified Plans;

NOW, THEREFORE, RESOLVED, that by virtue and in exercise of the amending power
reserved to the Corporation under the Plan, the Plan shall be, and hereby is,
amended effective January 1, 2007 as follows:

1. The last sentence of Section 3.2 of the Plan is amended to read: “Credits of
the Supplemental Basic Plan Benefit to the Participant’s Supplemental Basic Plan
Account pursuant to this subsection 3.2 shall be made at the same time that
Employer contributions would otherwise have been credited to his accounts under
the ACE USA Basic Employee Retirement Savings Plan or the ACE USA Basic Puerto
Rico Employee Retirement Savings Plan, as applicable, provided the eligibility
requirements for Employer contributions under either said plan have been
satisfied.”

2. The last sentence of Section 4.3 of the Plan is amended to read: “Credits to
the Participant’s Accounts pursuant to this subsection 4.3 shall be made at the
same time that matching contributions would otherwise have been credited to his
accounts under either the ACE USA Employee Retirement Savings Plan or the ACE
USA Puerto Rico Employee Retirement Savings Plan, as applicable, provided the
eligibility requirements for matching contributions under either said plan have
been satisfied.”

3. The last sentence of Section 4.4 of the Plan is amended to read: “Credits to
the Participant’s Accounts pursuant to this subsection 4.4 shall be made at the
same time that discretionary matching contributions would otherwise have been
credited to his accounts under either the ACE USA Employee Retirement Savings
Plan or the ACE USA Puerto



--------------------------------------------------------------------------------

Rico Employee Retirement Savings Plan, as applicable, provided the eligibility
requirements for contributions under either said plan have been satisfied.”

4. A new Section 4.5 is added to the Plan which reads:

“Supplemental ESIS Performance-Based Contributions. For any Plan Year a
Participant’s Supplemental ESIS Performance-Based Account shall be credited with
an amount equal to the difference, if any, between (a) the ESIS
Performance-Based Contributions that would have been contributed on behalf of
the Participant for that Plan Year to the ACE USA Employee Retirement Savings
Plan or under the ACE USA Puerto Rico Employee Retirement Savings Plan, as
applicable, determined without regard to the limitations of sections 401(a)(17),
401(k)(3), 401(m), 402(g) or 415 of the Code, and (b) the amount of ESIS
Performance-Based Contributions actually made to the ACE USA Employee Retirement
Savings Plan or the ACE USA Puerto Rico Employee Retirement Savings Plan, as
applicable, on behalf of the Participant. Credits to the Participant’s Accounts
pursuant to this subsection 4.4 shall be made at the same time that
discretionary matching contributions would otherwise have been credited to his
accounts under either the ACE USA Employee Retirement Savings Plan or the ACE
USA Puerto Rico Employee Retirement Savings Plan, as applicable, provided the
eligibility requirements for contributions under either said plan have been
satisfied.”